Case 2:18-cv-00434-SPC-MRM Document 198 Filed 07/08/20 Page 1 of 3 PageID 2296




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     FORT MYERS DIVISION

 GREGORY GIBBS, TATONYA
 HUGGINS, LINDA BURNS and
 ANDREA HELM, on behalf of himself
 and those similarly situated

                 Plaintiffs,

 v.                                                          Case No.: 2:18-cv-434-FtM-38MRM

 MLK EXPRESS SERVICES, LLC,
 AMAZON LOGISTICS, INC.,
 AMAZON.COM SERVICES, INC.,
 MANIHONG M. PHANOUVONG,
 LILA V. PHANOUVONG,
 AMAZON.COM, INC. and AG PLUS
 EXPRESS, LLC,

                 Defendants.
                                                  /

                                                 ORDER1

         Before the Court is United States Magistrate Judge Mac R. McCoy’s Report and

 Recommendation (“R&R”). (Doc. 191). Judge McCoy recommends granting the parties’

 Agreed Motion to Approve the Parties’ Proposed Notice to Potential Claimants of

 Collective Action (Doc. 188) and approving their proposed notice form (Doc. 188-1).

 Several parties filed notices of nonobjection (Docs. 192; 193; 194). And the matter is ripe

 for review.

         A district judge “may accept, reject, or modify, in whole or in part, the findings or

 recommendations made by the magistrate judge.”                    28 U.S.C. § 636(b)(1); see also



 1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
 Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
 they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
 availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:18-cv-00434-SPC-MRM Document 198 Filed 07/08/20 Page 2 of 3 PageID 2297




 Williams v. Wainwright, 681 F.2d 732, 732 (11th Cir. 1982). Without a specific objection,

 the judge need not review factual findings de novo. 28 U.S.C. § 636(b)(1); see also

 Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993). But the district court reviews

 legal conclusions de novo, even without an objection. Cooper-Houston v. S. Ry., 37 F.3d

 603, 604 (11th Cir. 1994).

        After a careful, complete, and independent examination of the file, the Court

 accepts and adopts Judge McCoy’s R&R in full. This was the last outstanding issue

 before the now-approved notice and consent forms can issue.            So the parties are

 authorized to begin the notice process. For its own case management purposes only, the

 Court will administratively close this case during the notice period. This does not impact

 any deadlines set forth in the Amended Case Management Scheduling Order (Doc. 197)

 or the parties’ obligations. Within seven days of the notice period ending, the parties must

 notify the Court and case will be administratively reopened.

        Accordingly, it is now

        ORDERED:

        1. The Report and Recommendation (Doc. 191) is ACCEPTED and ADOPTED

           and the findings incorporated herein.

        2. The parties’ Agreed Motion to Approve the Parties’ Proposed Notice to

           Potential Claimants of Collective Action Pursuant to Court Order [D.E.185]

           (Doc. 188) is GRANTED and their proposed notice (Doc. 188-1) is

           APPROVED.

        3. The parties are AUTHORIZED to begin the notice process.




                                              2
Case 2:18-cv-00434-SPC-MRM Document 198 Filed 07/08/20 Page 3 of 3 PageID 2298




       4. The Clerk is DIRECTED to administratively close the case during the notice

          period. Within seven (7) days of the notice period ending, the parties must

          NOTIFY the Court and the case will be administratively reopened.

       DONE and ORDERED in Fort Myers, Florida this 8 day of July, 2020.




 Copies: All Parties of Record




                                          3
